Title: Hiram Storrs to Thomas Jefferson, 23 July 1817
From: Storrs, Hiram
To: Jefferson, Thomas


          
            Dear Sir,
            Milledgeville
23d July 1817
          
          I take the liberty of addressing you on a subject of much importance as it respects a friend of mine in this part of the country, who wishes to obtain information relative to the public Records which were carried away from Virginia by the British at the close of the Revolution. Presuming, that from your accurate knowlege of the transactions of that date, you could give the desired information, it was deemed expedient
			 to address you relative thereto. A  particular friend of mine, Col. John Lewis, son of John Lewis of Albemarle County Virginia, deceased, has a claim to lands in the Mississippi Territory, granted to his father since the year ’68, while East & West Florida was in the possession of the British Governmt. The grant is not to be found here, & the records of it Col. Lewis is informed by a friend of his, is somewhere among the public records carried to England. This friend, who says he saw this record of the Grant among the American papers in London, is now absent & not to be found; & our correspondent in London, to whom we have written, not being able to ascertain, where those Records were deposited, we wish Sir, that you would have the goodness, if it be in your power, to inform us, where, or in
			 what Office in London the pilfered Records were lodged. The Grant was for an Island at the mouth of the Mobile, called, Lewis’s Island, which as the Col. informs me, was surveyed for his father of Albemarle, who imployed persons for that Express purpose. If Sir, it be in your power to throw any light on this interesting subject, you will greatly oblige the Colonel & his family, and also,
			 your fellow Citizen, who most respectfully subscribes himself
          
            yr friend & Obt Servt
            Hiram Storrs
          
        